DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is written in response to an amendment filed on 4/27/2022. As directed by amendment: Claims 1-8 were cancelled. Claims 9-52 were newly added. Thus, Claims 9-52 are presently pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-24 and 51-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 22, Claim 22 recites the limitation "the at least one" in lines 8 and 11-12.  There is insufficient antecedent basis for this limitation in the claim. There are multiple “at least one” terms in the claim. The examiner interprets the at least one to refer to the at least one of an IP address, a serial number, a MAC address and a model name from a user.
Regarding Claim 23, Claim 23 is rejected under 35 U.S.C. 112(b) with the same reasoning as Claim 22.
Regarding Claim 24, Claim 24 is rejected under 35 U.S.C. 112(b) with the same reasoning as Claim 22.
Regarding Claim 51, Claim 51 recites the limitation "the at least one" in lines 6 and 9-10.  There is insufficient antecedent basis for this limitation in the claim. There are multiple “at least one” terms in the claim. The examiner interprets the at least one to refer to the at least one of an IP address, a serial number, a MAC address and a model name from a user.
Regarding Claim 52, Claim 52 recites the limitation "the at least one" in lines 7 and 10-11.  There is insufficient antecedent basis for this limitation in the claim. There are multiple “at least one” terms in the claim. The examiner interprets the at least one to refer to the at least one of an IP address, a serial number, a MAC address and a model name from a user.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Claims 9-10, 14, 16-17, 20-23, 25-26, 30, 32-33, 36-39, 43, 45-46, and 49-52 are rejected under 35 U.S.C. 103 as being unpatentable over Takamoto (“Takamoto”, US 20200394000, priority to JP 2019-111747, listed in IDS dated 7/8/2022) in view of Tsuboi (“Tsuboi”, US 20180232503).
Regarding Claim 9, Takamoto teaches a management apparatus comprising, at least one memory storing instructions, and at least one processor executing the instructions causing the management apparatus to: 
receive a first designation related to conditions based on a model name and at least one of an IP address, a serial number and a MAC address (Fig. 3, elements {12c, 41}, par 29-34; Fig. 5, elements {61-62}, par 49-53; The first designation is the setting information for the first printer.); 
and receive a second designation related to a file for an image processing apparatus (Fig. 3, elements {12c, 41}, par 29-34; The second designation is the setting information for the second printer. The file is the setting file 12c. The setting information (second designation) is received when it is set for each of the printers.), 
wherein the second designation is a designation for an image processing apparatus that is newly found by a search, after the reception of the second designation, on a network and that satisfies the conditions (Fig. 3, elements {12c, 41}, par 29-34; Fig. 5, elements {61-62}, par 49-53; The second designation is the setting information for the second printer. The setting information (second designation) is received when it is set for each of the printers. The printer is found after its settings have been set.).
Takamoto does not explicitly teach license file to be used for enabling software.
Tsuboi teaches license file to be used for enabling software (par 5; par 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takamoto with the license file of Tsuboi because it enables for a product to be used only when authorized, so that manufacturers can continuously charge users for additional usage of their product (Tsuboi; par 2).
Regarding Claim 10, Takamoto teaches a management apparatus comprising, at least one memory storing instructions, and at least one processor executing the instructions causing the management apparatus to: 
receive a first designation related to conditions based on a model name and at least one of an IP address, a serial number and a MAC address (Fig. 3, elements {12c, 41}, par 29-34; Fig. 5, elements {61-62}, par 49-53; The first designation is the setting information for the first printer.); 
and receive a second designation related to a file for an image processing apparatus (Fig. 3, elements {12c, 41}, par 29-34; The second designation is the setting information for the second printer. The file is the setting file 12c. The setting information (second designation) is received when it is set for each of the printers.), 
and a setting for adding information of the image processing apparatus into a group for group management by the management apparatus (Fig. 3, elements {12c, 41}, par 29-34; The printer settings information is arranged into groups for each printer.), 
wherein the second designation is a designation for an image processing apparatus that is newly found by a search, after the reception of the second designation, on a network and that satisfies the conditions (Fig. 3, elements {12c, 41}, par 29-34; Fig. 5, elements {61-62}, par 49-53; The second designation is the setting information for the second printer. The setting information (second designation) is received when it is set for each of the printers. The printer is found after its settings have been set.).  
Takamoto does not explicitly teach license file to be used for enabling software.
Tsuboi teaches license file to be used for enabling software (par 5; par 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takamoto with the license file of Tsuboi because it enables for a product to be used only when authorized, so that manufacturers can continuously charge users for additional usage of their product (Tsuboi; par 2).
	Regarding Claim 14, Takamoto and Tsuboi teach the management apparatus according to claim 10. 
	Takamoto further teaches wherein the second designation further includes a setting related to a firmware update (Fig. 7, element 81a, par 60).  
	Regarding Claim 16, Takamoto and Tsuboi teach the management apparatus according to claim 10. 
Takamoto further teaches wherein the instructions further cause the management apparatus to provide a device list including information of a plurality of image processing apparatuses that are managed by the management apparatus (Fig. 4, elements {52, 54}, par 42-44).  
	Regarding Claim 17, Takamoto and Tsuboi teach the management apparatus according to claim 16. 
	Takamoto further teaches wherein the instructions further cause the management apparatus to provide a screen for setting an instruction to be executed for one image processing apparatus selected from the device list (Fig. 3, elements {12c, 41}, par 29-34; Fig. 4, elements {52, 54}, par 42-44; Fig. 6, elements {71, 72, 73, 74}, par 54-58), 
and wherein, on the provided screen, a reporting, a firmware update, an edit of setting values or a backup of data is settable as the instruction for the selected image processing apparatus (Fig. 3, elements {12c, 41}, par 29-34; Fig. 4, elements {52, 54}, par 42-44; Fig. 6, elements {71, 72, 73, 74}, par 54-58; A reporting as well of an edit of setting values are provided.).  
	Regarding Claim 20, Takamoto and Tsuboi teach the management apparatus according to claim 10. 
Takamoto further teaches wherein the image processing apparatus has at least one of a scanner and a printer (par 89).  
Regarding Claim 21, Takamoto and Tsuboi teach the management apparatus according to claim 10.
Takamoto further teaches wherein the instructions further cause the management apparatus to transmit information based on the setting related to the file to the image processing apparatus that is newly found by the search (Fig. 3, elements {12c, 41}, par 29-34; Fig. 5, elements {61-62}, par 49-53; The second designation is the setting information for the second printer. The file is the setting file 12c. The setting information (second designation) is received when it is set for each of the printers.).  
	Takamoto does not explicitly teach license information; license file.
	Tsuboi teaches license information (par 5; par 18); 
license file (par 5; par 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takamoto with the license file of Tsuboi because it enables for a product to be used only when authorized, so that manufacturers can continuously charge users for additional usage of their product (Tsuboi; par 2).
Regarding Claim 22, Takamoto teaches a management apparatus comprising, at least one memory storing instructions, and at least one processor executing the instructions causing the management apparatus to:
receive a designation of at least one of an IP address, a serial number, a MAC address and a model name from a user (Fig. 3, elements {12c, 41}, par 29-34; Fig. 5, elements {61-62}, par 49-53; The first designation is the setting information for the first printer.); 
receive a designation concerning information concerning a printer from the user (Fig. 3, elements {12c, 41}, par 29-34; The second designation is the setting information for the second printer.); 
perform registration based on the received designation of the at least one and the received designation concerning the information (Fig. 3, elements {12c, 41}, par 29-34; Fig. 5, elements {61-62}, par 49-53; The second designation is the setting information for the second printer. The setting information (second designation) is received when it is set/registered for each of the printers. The printer is found after its settings have been set/registered.);
and perform control such that the information is transmitted to a printer that is found by searching, after the registration, for a printer on a network and that corresponds to the at least one (Fig. 3, elements {12c, 41}, par 29-34; Fig. 5, elements {61-62}, par 49-53; The second designation is the setting information for the second printer. The setting information (second designation) is received when it is set for each of the printers. The printer is found after its settings have been set.).  
Takamoto does not explicitly teach license information for enabling software; license information.
Tsuboi teaches license information for enabling software (par 5; par 18);
license information (par 5; par 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takamoto with the license file of Tsuboi because it enables for a product to be used only when authorized, so that manufacturers can continuously charge users for additional usage of their product (Tsuboi; par 2).
Regarding Claim 23, Takamoto and Tsuboi teach the management apparatus according to claim 22.
Although Takamoto teaches a scanner (par 89), 
Takamoto does not explicitly teach wherein the printer has a scanner.  
Tsuboi teaches wherein the printer has a scanner (par 29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the printer or Takamoto to also include a scanner because it allows for the capturing of images without the need to have a separate scanner device.
	Regarding Claim 25, Claim 25 is rejected with the same reasoning as Claim 9.
	Regarding Claim 26, Claim 26 is rejected with the same reasoning as Claim 10.
	Regarding Claim 30, Claim 30 is rejected with the same reasoning as Claim 14.
	Regarding Claim 32, Claim 32 is rejected with the same reasoning as Claim 16.
	Regarding Claim 33, Claim 33 is rejected with the same reasoning as Claim 17.
	Regarding Claim 36, Claim 36 is rejected with the same reasoning as Claim 20.
	Regarding Claim 37, Claim 37 is rejected with the same reasoning as Claim 21.
	Regarding Claim 38, Claim 38 is rejected with the same reasoning as Claim 9.
	Regarding Claim 39, Claim 39 is rejected with the same reasoning as Claim 10.
	Regarding Claim 43, Claim 43 is rejected with the same reasoning as Claim 14.
	Regarding Claim 45, Claim 45 is rejected with the same reasoning as Claim 16.
	Regarding Claim 46, Claim 46 is rejected with the same reasoning as Claim 17.
	Regarding Claim 49, Claim 49 is rejected with the same reasoning as Claim 20.
	Regarding Claim 50, Claim 50 is rejected with the same reasoning as Claim 21.
	Regarding Claim 51, Claim 51 is rejected with the same reasoning as Claim 22.
	Regarding Claim 52, Claim 52 is rejected with the same reasoning as Claim 22.
Claims 11-13, 27-29, and 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Takamoto and Tsuboi in view of Nagashima (“Nagashima”, US 20160241456).
	Regarding Claim 11, Takamoto and Tsuboi teach the management apparatus according to claim 10. 
	Takamoto further teaches the first designation and the second designation (Fig. 3, elements {12c, 41}, par 29-34; The first designation is the setting information for the first printer. The second designation is the setting information for the second printer.).
Takamoto and Tsuboi do not explicitly teach wherein the instructions further cause the management apparatus to manage, as a task, in association with a task name.  
Nagashima teaches wherein the instructions further cause the management apparatus to manage, as a task, in association with a task name (Fig. 11A, refer to Task Name, par 130).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takamoto and Tsuboi with the device and task management of Nagashima because it provides a mechanism capable of achieving an improvement in the operability of a monitoring procedure for setting information of a network device as well as reducing management costs (Nagashima; par 8). Nagashima further includes the scheduling of tasks (Nagashima; par 46), which allows for tasks to be scheduled at off-peak times, to reduce load on the network.
Regarding Claim 12, Takamoto, Tsuboi, and Nagashima teach the management apparatus according to claim 11. 
Takamoto and Tsuboi do not explicitly teach wherein the instructions further cause the management apparatus to export information about the managed task.  
Nagashima teaches wherein the instructions further cause the management apparatus to export information about the managed task (Fig. 24, refer to task information exported to an email, par 34; par 217-222; par 225).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takamoto and Tsuboi with the device and task management of Nagashima because it provides a mechanism capable of achieving an improvement in the operability of a monitoring procedure for setting information of a network device as well as reducing management costs (Nagashima; par 8). Nagashima further includes the scheduling of tasks (Nagashima; par 46), which allows for tasks to be scheduled at off-peak times, to reduce load on the network.
Regarding Claim 13, Takamoto, Tsuboi, and Nagashima teach the management apparatus according to claim 11. 
 Takamoto further teaches wherein the management apparatus is able to manage a plurality of tasks (Fig. 6, elements {71, 72, 73, 74}, par 54-58; The plurality of tasks are the network setting and confirmation of model information.), 
and wherein the instructions further cause the management apparatus to provide a list of information of the plurality of tasks including each task status (Fig. 6, elements {71, 72, 73, 74}, par 54-58; The plurality of tasks are the network setting and confirmation of model information. The list of information is the progress state for the network setting task in 74a and the confirmation of model information in 74b.), 
and wherein the task status indicates a pause status or an in-progress status (Fig. 6, elements {71, 72, 73, 74}, par 54-58; The plurality of tasks are the network setting and confirmation of model information. The tasks are in progress.).  
Regarding Claim 27, Claim 27 is rejected with the same reasoning as Claim 11.
	Regarding Claim 28, Claim 28 is rejected with the same reasoning as Claim 12.
	Regarding Claim 29, Claim 29 is rejected with the same reasoning as Claim 13.
	Regarding Claim 40, Claim 40 is rejected with the same reasoning as Claim 11.
	Regarding Claim 41, Claim 41 is rejected with the same reasoning as Claim 12.
	Regarding Claim 42, Claim 42 is rejected with the same reasoning as Claim 13.
Claims 15, 31, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Takamoto and Tsuboi in view of Miyamoto (“Miyamoto”, US 20200150870).
Regarding Claim 15, Takamoto and Tsuboi teach the management apparatus according to claim 10. 
	Takamoto further teaches wherein the second designation further includes at least one of a setting related to an edit of setting values of the image processing apparatus (Fig. 3, elements {12c, 41}, par 29-34; The second designation is the setting information for the second printer.).
Takamoto and Tsuboi do not explicitly teach a setting related to a backup of data stored in the image processing apparatus.  
	Miyamoto teaches a setting related to a backup of data stored in the image processing apparatus (par 76).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takamoto and Tsuboi with the data backup of Miyamoto because it provides a way to retrieve data that may have been lost in the printer device.
Regarding Claim 31, Claim 31 is rejected with the same reasoning as Claim 15.
	Regarding Claim 44, Claim 44 is rejected with the same reasoning as Claim 15.
Claims 18-19, 24, 34-35, and 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Takamoto and Tsuboi in view of Miyazawa (“Miyazawa”, US 20200244827).
Regarding Claim 18, Takamoto and Tsuboi teach the management apparatus according to claim 10.
	Takamoto and Tsuboi do not explicitly teach wherein the instructions further cause the management apparatus to receive a third designation related to a timing of the search.  
	Miyazawa teaches wherein the instructions further cause the management apparatus to receive a third designation related to a timing of the search (par 37).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takamoto and Tsuboi with the search schedule of Miyazawa because it allows for searching of printers to be set periodically if there are new printers that have been added to the network (Miyazawa; par 37).
	Regarding Claim 19, Takamoto, Tsuboi, and Miyazawa teach the management apparatus according to claim 18.
	Takamoto and Tsuboi do not explicitly teach wherein the timing includes regular searches as an option.  
	Miyazawa teaches wherein the timing includes regular searches as an option (par 36-37; The option for regular searches is when automatic search is not set, and manual search is performed.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takamoto and Tsuboi with the search schedule of Miyazawa because it allows for searching of printers to be set periodically if there are new printers that have been added to the network (Miyazawa; par 37).
Regarding Claim 24, Takamoto and Tsuboi teach the management apparatus according to claim 22.
	Takamoto and Tsuboi do not explicitly teach wherein the instructions further cause the management apparatus to receive a designation related to a timing of the searching.  
	Miyazawa teaches wherein the instructions further cause the management apparatus to receive a designation related to a timing of the searching (par 37).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takamoto and Tsuboi with the search schedule of Miyazawa because it allows for searching of printers periodically if there are new printers that have been added to the network and have not yet been found (Miyazawa; par 37).
	Regarding Claim 34, Claim 34 is rejected with the same reasoning as Claim 18.
	Regarding Claim 35, Claim 35 is rejected with the same reasoning as Claim 19.
	Regarding Claim 47, Claim 47 is rejected with the same reasoning as Claim 18.
	Regarding Claim 48, Claim 48 is rejected with the same reasoning as Claim 19.
Response to Arguments
Applicant’s arguments with respect to Claims 9-52 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nagashima (US 8689242), Abstract - A server apparatus manages a device driver for enabling any of a plurality of devices to which a plurality of client apparatuses are connected on a network. The server apparatus comprises a storage unit that stores, for each device, a device driver that can be installed to the device in association with the device, a generating unit that generates different tasks for any of the stored device drivers, a creating unit that creates a schedule for executing the generated tasks, and an executing unit that executes the generated tasks based on the created schedule.
Hirasawa et al (US 20180173469), Abstract - There is provided a print management apparatus including a display that displays a setting screen relating to a print apparatus to be managed including a first display field capable of displaying a plurality of pieces of medium print information including setting information necessary for printing corresponding to print media for each of print media and a second display field capable of displaying a plurality of pieces of medium print information selected from the plurality of pieces of medium print information displayed in the first display field, a first memory that stores the medium print information for each of print media displayed in the first display field, a second memory that stores the selected medium print information displayed in the second display field in association with the print apparatus.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQIUL AMIN CHOUDHURY whose telephone number is (571)272-2482. The examiner can normally be reached Monday-Friday 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.A.C./ Examiner, Art Unit 2444                                                                                                                                                                                                
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444